DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 20170184855) hereto after referred to as D1.

With regard to claim 1, D1 teaches a virtual image display device, in at least figure 2; comprising: a display element (80); and a light-guiding member (10) including a plurality of reflection surfaces (11 and 12) and configured to guide image light from the display element (80) by reflecting the image light at an inner surface, and cause the image light and external light (HL) to be visually recognized in an overlapping manner, wherein at a boundary between a first reflection surface (11) and a second reflection surface (12) adjacent to each other included in the plurality of reflection surfaces of the light-guiding member with at least one of the first reflection surface and the second reflection surface including a curved surface ([0038]), an end of the first reflection surface and an end of the second reflection surface match when projected from a specific direction (11 and 12 come together evenly).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least figure 2; wherein the first reflection surface (11) is a flat surface ([0039]); the second reflection surface (12) is a free curved surface ([0038]); and the specific direction is a normal direction of the first reflection surface.

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least [0100]; wherein a step height in the specific direction at the boundary between the first reflection surface and the second reflection surface is 0.25 mm or smaller.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least figure 4a; wherein the light-guiding member (10) includes a portion where the end of the first reflection surface (11) and the end of the second reflection surface (12) are crossed in a region from a center side to a peripheral side at the boundary between the first reflection surface and the second reflection surface.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least fig. 2 and [0031]; wherein the second reflection surface (12) is a light incidence surface through which the image light from the display element enters the light-guiding member; and the first reflection surface (11) is a light emission surface through which the image light is emitted from the light-guiding member.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least claim 14; wherein the first reflection surface and the second reflection surface are surfaces disposed on an observation side among the plurality of reflection surfaces.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a virtual image display device, in at least figure 2; wherein a first surface (S11), a second surface (S12), a third surface (S13), and a fourth surface (S14) are provided as the plurality of reflection surfaces included in the light-guiding member (10); the first surface is the first reflection surface (11); the fourth surface is the second reflection surface (12); the first surface and the third surface are disposed so as to face each other such that a diopter is approximately 0 ([0046]) for the external light passing through the first surface and the third surface; the fourth surface is adjacent to the first surface and is configured to totally reflect the image light to be incident on the third surface ([0047]); and the image light totally reflected by the fourth surface is totally reflected by the third surface ([0046-0047]), totally reflected by the first surface, and totally reflected by the second surface, and subsequently passes through the first surface and reaches an observation side ([0030]).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 7, wherein D1 further teaches a virtual image display device, in at least [0045]; wherein the second surface is a semi-transparent reflection surface that reflects the image light and transmits the external light.

With regard to claim 9, D1 teaches a light-guiding member, in at least figure 2; comprising a plurality of reflection surfaces (11 and 12) and configured to guide image light by reflecting the image light at an inner surface (S11-S15), wherein at a boundary between a first reflection surface (11) and a second reflection surface (12) adjacent to each other included in the plurality of reflection surfaces with at least one of the first reflection surface and the second reflection surface including a curved surface ([0038]), an end of the first reflection surface and an end of the second reflection surface match when projected from a specific direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872